Leonard, Judge,
delivered the opinion of the court.
No doubt exists as to tbe competency of tbe legislature to confer upon tbe people of any place the usual powers of local government, and in tbe exercise of this power, they have given to tbe people of Independence authority to restrain, prohibit and suppress tippling bouses, dram-shops, and tbe sale of spirituous liquors (Sess. Acts, 1853, p. 64, § 11). Although, under tbe general law, tbe county courts are empowered to grant tavern licenses, and persons are thereby authorized to retail spirituous liquors, yet here is a special authority to prohibit tbe sale of them within tbe limits of this city, and when it is exorcised by tbe passage of an ordinance to that effect, tbe act of selling in that place is unlawful. Tbe privilege of retailing there cannot be conferred by the county court. No other construction can be given to this provision, without altogether annulling it. If the county court of Jackson county can license tbe sale of spirituous liquors in Independence, contrary to an ordinance of tbe city, then tbe local authorities have not tbe power of prohibiting it. Tbe general rule, that local ordinances are subordinate to tbe general law of tbe land, has no application in this case. This prohibition, if witbin tbe power conferred upon tbe local government by tbe legislature, is as obligatory upon all who are subject to that government as if it were tbe act of tbe general legislature itself.
In the City of Hannibal against Guyott, (18 Mo. Rep. 515,) it was decided that, after a license bad been lawfully *396granted by the county court, it was not competent to the city government, by an ordinance, to annul the privilege the party had purchased from the state ; that it was a vested right of which he could not be deprived. This, however, is not the present case. Here, the ordinance was in force when the license was granted, and so the party never acquired any legal right to sell spirituous liquors in Independence. The legislature authorized the corporation to prohibit the sale of them there, and so the same authority that conferred upon the county courts general power to grant tavern licenses in their respective counties, authorized this corporation to prohibit the sale of intoxicating liquor within its limits, and this special power must have effect as a limitation upon the general authority. The judgment is clearly right, and is affirmed.